Barclay, J.
While concurring in the affirmance of judgment and in the general lines of reasoning in the opinions of Judges Macfarlane and Burgess, it seems appropriate to remark' that the principles announced by the majority of the court in Parker v. Railroad, 109 Mo. 362 (18 L. R. A. 802), and in Dixon v. Railroad, 109 Mo. 413, touching the law of fellow-servants, do not seem to me to constitute a departure from the settled law of Missouri.
The exemption of the master from liability to one servant for the negligence of another has never been considered applicable unless the two servants were in the same common employment. The Parker and Dixon cases explained more fully than had been done theretofore the limits of the rule of exemption, and the meaning of “common employment,” as applied to various departments of railroad service, but did not, in my opinion, establish any innovation in the law.